Citation Nr: 0217750	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  95-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected post traumatic stress 
disorder (PTSD) from July 12, 1993, to September 12, 1999.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD from September 13, 
1999, forward.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  That rating decision 
granted service connection for PTSD and assigned an 
initial rating of 10 percent from July 12, 1993.  

The case was remanded in November 1998 to schedule the 
veteran for a hearing before a member of the Board, which 
was held by the undersigned in December 1999.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2002).  The Board again remanded the 
case in March 2000 for additional records and examination 
of the veteran.  In a March 2001 rating decision, the RO 
assigned a 30 percent disability rating for PTSD from July 
12, 1993, and a 50 percent disability rating from 
September 13, 1999, forward.


FINDINGS OF FACT

1.  From July 12, 1993, to May 23, 1999, the veteran's 
PTSD was manifested by considerable social and industrial 
impairment.

2.  From May, 24, 1999, forward, the veteran's PTSD was 
manifested by severe social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not 
higher, for PTSD have been met from July 12, 1993, to May 
23, 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a rating of 70 percent, but not 
higher, for PTSD have been met from May 24, 1999, forward.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 4.3, 
4.7, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect). 

VA has promulgated regulations implementing the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by the VA as of that date, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified by means of the discussions in 
rating decisions, statement of the case, and supplemental 
statements of the case of the rating criteria pertaining 
to PTSD.  The Board's March 2000 remand also discussed 
information that was needed from him.  He has been 
informed, therefore, of what the medical evidence needs to 
show in order for a higher rating to be granted.  

VA also informed the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf by means 
of letters dated July 28 and October 13, 1993, and March 
24, 2000.  The letters informed him who had the burden to 
produce or obtain specific information and evidence, 
including that he must produce certain information to 
enable VA to obtain certain evidence.  Therefore, VA has 
informed the veteran of the type of information and 
evidence necessary to substantiate his claim, and of who 
is responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's treatment records from the Hines 
VA Medical Center (VAMC) and Riccardo B. Rivas, Ph.D.  The 
veteran also provided records from James B. Boorstin, M.D.  
All medical records referenced by the veteran pertaining 
to treatment for PTSD have been obtained.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has afforded the 
veteran three examinations, obtaining the medical opinions 
necessary to decide his claim.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  


II.  Additional legal analysis

i.  General rating considerations

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2 (2002), 
and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3 
(2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, there is a distinction between an 
appeal of an original or initial rating and a claim for an 
increased rating, and this distinction is important with 
regard to determining the evidence that can be used to 
decide whether the original rating on appeal was 
erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  For example, the rule articulated in Francisco v. 
Brown -- that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not 
be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a 
veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The criteria for rating PTSD are found under Diagnostic 
Code 9411 in the VA Schedule for Rating Disabilities.  
During the pendency of this appeal, these criteria were 
revised in November 1996.  Where a law or regulation 
changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise 
or permits the Secretary to do otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Here, the claim for service connection for PTSD was filed 
in July 1993 before the rating criteria were revised.  The 
administrative appeal process for that claim concluded 
when service connection was granted in August 1994.  
However, the veteran then appealed the rating assigned for 
PTSD, and that rating, and the evidence from which it was 
derived, spanned a period of time from 1993 to 1996, prior 
to the effective date of the revised rating criteria.  
Therefore, the Board will consider the evidence in this 
case under both the old and new rating criteria to see if 
either one is more favorable to the veteran -- that is, to 
see if a higher rating may be assigned under one set of 
criteria but not the other.  VAOPGCPREC 11-97 at para. 4 
(Mar. 25, 1997) (adjudicator must determine on a 
case-by-case basis whether revised rating criteria are 
more beneficial to the claimant than prior provisions).  
However, any increased rating awarded under the new 
criteria, that may not also be awarded under the old 
criteria, may not be made effective earlier than the 
effective date of the new criteria, November 7, 1996, 
because where an award is made pursuant to any 
administrative issue, such as the revised rating criteria, 
the effective date of such award shall not be earlier than 
the effective date of the administrative issue.  
38 U.S.C.A. § 5110(g) (West 1991); see DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).

The veteran was notified of both sets of criteria 
pertaining to the disability rating assigned for PTSD in 
the March 2001 rating decision and August 2002 
supplemental statement of the case.  Accordingly, he will 
not be prejudiced by the Board's review of his claim on 
appeal under both sets of criteria because his due process 
right to have notice of the regulations relevant to his 
claim has been satisfied.  VAOPGCPREC 11-97 at 3-4 (Mar. 
25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas, 1 Vet. App. at 312-13.

Under the criteria for rating PTSD prior to the revisions 
made in November 1996, a 30 percent rating was assigned 
for "definite" impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce "definite" industrial 
impairment.  A "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships 
with people when reliability, flexibility, and efficiency 
levels were so reduced as to result in "considerable" 
industrial impairment warranted a 50 percent evaluation.  
A 70 percent rating was provided when the ability to 
maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in 
the community, or when there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
or when the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996); see Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (holding that the criteria in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, for a 100 percent rating were each 
independent bases for granting a 100 percent rating).

The term "definite" in the old criteria is to be construed 
as "distinct, unambiguous, and moderately large in 
degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  It represents a 
degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  Id.  The 
term "considerable" is to be construed as "rather large in 
extent or degree."  Id.  The Board is bound by this 
interpretation of the terms "definite" and "considerable."  
38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 30 percent rating for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher or 50 percent evaluation may be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher or 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
work relationships.  

A 100 percent scheduler rating may be assigned in cases 
where there is total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

Finally, the Board has reviewed all the evidence of 
record, which consists of the veteran's contentions, 
including those raised at his personal hearing in 1999; 
court and employment documents; reports of VA examinations 
conducted in 1994, 1997, and 2000; VA records of treatment 
dated between 1975 and 1983; private treatment records 
from Riccardo B. Rivas, Ph.D. dated from 1992 to 2000; and 
private treatment records from James B. Boortsin, M.D., 
dated in May 2000.  Only the evidence pertinent to the 
issue(s) currently being decided is discussed below.


ii.  Rating from July 12, 1993

Treatment records from Dr. Rivas reveal that the veteran 
went to therapy on a regular basis from 1992 to 1999.  He 
was employed flying a helicopter for emergency medical 
operations.  In 1992 and 1993, he was having problems at 
work, such as confrontations with co-workers, increasing 
anger, and fear of getting out of control, although Dr. 
Rivas often described him as doing well.  

On psychosocial assessment by Dr. Rivas in December 1993, 
the veteran reported major concerns regarding flight 
safety.  He complained of feeling that he would lose 
control, sleep disturbance, difficulty concentrating, 
anger, depression, apathy, and obsessive thinking.  He 
also reported that he was single with four adopted 
children, one of which still lived at home.  The diagnosis 
was possible PTSD, chronic type.

The veteran expressed the same complaints upon VA 
examination in July 1994, in addition to occasional 
nightmares, flashbacks, hypervigilance, fair appetite, 
irritability, occasional panic attacks, and low libido.  
He had never married and did not want a significant other 
because he feared closeness and getting hurt again, which 
was reminiscent of the losses he suffered in Vietnam.  He 
had feelings of estrangement of others, did not expect to 
get married or have children, and sometimes cried because 
of anguish and pain that people inflicted on others.  He 
felt that life was worth living and denied amnesia.  The 
veteran questioned whether he had diminished interest in 
activities, although the examiner said that it seemed 
obvious.  Pertinent diagnoses included PTSD and major 
depression.  The examiner noted that the veteran had not 
been prescribed selective inhibitors, although any 
medication would be contraindicated given his job as a 
pilot.

The veteran continued treatment with Dr. Rivas throughout 
1994, still having some problems at work as well as at 
school.  Dr. Rivas stated in December 1994 that without 
weekly psychotherapy the veteran would have substantial 
difficulty sustaining his employment.  In 1995, the 
veteran was angry and depressed with anxiety and having a 
major problems at work.  His complaints included high 
levels of anxiety, hypervigilance to flight safety, 
depression, increasing anger, and obsessive thinking in 
March 1995.  He was suspended from work in July 1995 and 
ultimately fired a few months later.  He was described as 
highly stressed and short tempered.  In September 1995, 
the veteran was re-hired at his job, but characterized as 
having major stressors and being symptomatic.  Complaints 
in October 1995 included sleep disturbance, anger, 
depression, and obsessive thoughts about Vietnam.  

On psychosocial assessment by Dr. Rivas sometime in 1995, 
the veteran again expressed concerns about flight safety.  
He felt as if he was going to lose control.  His 
complaints were consistent, i.e., sleep disturbance, 
difficulty concentrating, anger, depression, apathy, and 
obsessive thinking.  Dr. Rivas concluded that there was 
sufficient symptomatology and occupational disruption to 
highly indicate PTSD.  Dr. Rivas also stated that the 
veteran had worked as a pilot for five years, but was now 
unemployed reflecting moderately severe occupational 
deficits.  

Court and employment documents show that the veteran's 
supervisor was concerned about his emotional state of mind 
and ordered that he undergo psychiatric examination 
because of his outbursts.  He had urinated during a 
helicopter refueling when he refused to fly with a 
particular paramedic.  He was originally fired in 
September 1995, but then placed on probation for six 
months instead.  At a pre-termination hearing, a doctor 
testified that the veteran had been depressed.  The 
veteran ultimately chose not to return to his job because 
of the terms and conditions of the probation, i.e., he 
would have been required to forego his right to sue his 
employer.

Throughout 1996, 1997, and 1998, the veteran had episodes 
of moderate depression following an industrial accident.  
There were also some notations of suicidal ideation.  Dr. 
Rivas reported in December 1999 that he had PTSD with 
social and occupational impairment and that the impairment 
was certainly "considerable due to a history of social and 
job related problems." 

The veteran was re-examined by VA in November 1997.  He 
stated that he was doing odd jobs and janitorial work and 
complained of endogenous depression, nightmares, sleeping 
too much, difficulty with his appetite, no ambition, and 
feeling alienated, powerless, and useless.  His hobbies 
included writing and gardening.  He had a mild form of 
anhedonia.  The examiner diagnosed moderate PTSD and 
assigned a Global Assessment of Functioning (GAF) 
designation of 70.  With GAF designations, the higher the 
number, the fewer the symptoms of mental illness and the 
better the individual is able to function, as shown on 
this continuum of depicting mental health-illness.  A 
designation of 70 represents the highest point in a range 
from 61 to 70 designating some mild symptoms or some 
difficulty in social or occupational functioning but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  

Examining the evidence during this time period, the 
veteran had difficulty maintaining relationships, both 
inside and outside of work.  For example, he had 
confrontations with co-workers, did not want a significant 
other because he feared closeness, and felt estranged and 
alienated from other people.  In terms of his occupational 
impairment, weekly psychotherapy was necessary in order to 
avoid substantial difficulty sustaining employment.  
However, the veteran was ultimately suspended/terminated 
from his job in 1995 in large part because of symptoms 
associated with PTSD.  Dr. Rivas described his 
occupational impairment as both moderately severe and 
considerable.  Although the VA examiner assigned a GAF 
scale score of 70 in 1997, suggesting only mild 
impairment, he did describe the veteran's PTSD as moderate 
and recommend an increase in his disability rating.  

Resolving doubt in favor of the veteran, and in view of 
his extensive treatment and continuing symptomatology, the 
Board finds that the foregoing findings are commensurate 
with considerable, or rather large in extent or degree, 
social and industrial impairment, as is required for the 
assignment of a 50 percent disability evaluation under 
Diagnostic Code 9411.  38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (1996).  The evidence 
therefore supports the award of a 50 percent evaluation as 
of July 12, 1993.

While the evidence supports a 50 percent disability rating 
under the old rating criteria, the criteria for a 70 
percent rating under the old rating criteria were not met. 
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  There 
were no findings of severe impairment in social and 
industrial adaptability.  For example, the veteran was re-
hired at his job, but declined because of the conditions 
of the probation.  He was also able to do some odd jobs, 
including janitorial work.  The VA examiner assigned a GAF 
scale score of only 70 in 1997, and Dr. Rivas described 
the veteran's PTSD as moderately severe and considerable, 
as opposed to severe.

Likewise, the findings did not approximate the criteria 
for the assignment of a 70 percent rating under the 
revised rating criteria as of November 1996.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  The 
veteran did have some occasional suicidal ideation, 
problems with adapting to stressful circumstances, and 
impaired impulse control, but he did not demonstrate 
obsessive rituals which interfered with routine 
activities; illogical, obscure, or irrelevant speech; 
near-continuous panic or depression; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  His depression was described as only moderate 
and his panic attacks as only occasional.  He had 
difficulty, as opposed to a complete inability, in 
establishing and maintaining work relationships.  Again, 
this is supported by the fact that he was re-hired at his 
job, but declined, and was able to do other odd jobs.  
Therefore, a disability rating in excess of 50 percent 
under either the old or revised rating criteria is not 
warranted from July 12, 1993.  


iii.  Rating from May 24, 1999

As of May 24, 1999, the evidence established that the 
veteran experienced further increase in disability.  In 
April 2000, Dr. Rivas reported that he continued to have 
PTSD with a GAF scale score of 40.  Thereafter, James B. 
Boorstin, M.D. evaluated the veteran in May 2000 and 
stated that in reviewing his symptoms and daily 
performance, his GAF scale score was approximately 38 to 
40 and had been the same for about a year.  These GAF 
scale scores represent a high(est) point in a range from 
31 to 40 designating some impairment in reality testing or 
communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, 
or mood.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).  

Thereafter, a September 2000 VA PTSD examination reflected 
that the veteran had been homeless for two years because 
of unemployment.  He stated that he had nobody and had 
difficulty getting along with people.  He no contact with 
his brother, sister, or mother.  Additional complaints 
included sexual difficulties, social dysfunction, 
inability to trust, inability to start relationships, 
sleeping problems, nightmares, and periods of depression.

Objective findings on mental status examination reflected 
that the veteran was pleasant, cooperative, somewhat 
guarded, emotional, and tearful.  Thought content 
indicated problems related to Vietnam that had produced 
emotional reactions manifested by isolation, nightmares, 
and difficulty with social interactions.  The veteran also 
displayed depression related to Vietnam.  His cognitive 
functions were well preserved.  Insight into his problems 
was superficial and his judgment was fair.  The examiner 
diagnosed PTSD with depressive features with a GAF 
designation of 53 currently and for the past year.  This 
score represents a lower point in a range from 51 to 60 
designating moderate symptoms and difficulty in social, 
occupational or school functioning.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

Under the regulations in effect prior to November 1996, 
the evidence is at least in equipoise as to whether the 
criteria for a 70 percent disability rating for the 
veteran's PTSD under Diagnostic Code 9411 are met.   
Specifically, the GAF scale score of 38/40 reflects that 
his ability to maintain effective or favorable 
relationships has been severely impaired and that he has 
major, or severe impairment in his ability to obtain and 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  This finding is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by 
diagnostic code 9411.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).  The opinion by Dr. Boortsin provides 
corroborative medical evidence of Dr. Rivas' opinion, 
evidence which forms a medical consensus concerning the 
severity of the veteran's PTSD.  Moreover, Dr. Rivas 
treats the veteran on a regular basis and his opinion is 
reinforced by the findings documented in his extensive 
treatment records.   On the other hand, the VA examiner in 
September 2000 assigned a GAF of only 53 for moderate 
impairment, and it appears that this opinion was based 
upon a more extensive examination of the veteran.  Drs. 
Rivas and Boorstin provided only brief statements as to 
their opinions, with Dr. Rivas providing absolutely no 
rationale.  In view of the foregoing, any reasonable doubt 
regarding the level of the veteran's disability is 
resolved in his favor in accordance with 38 C.F.R. § 4.3 
(2002).  The evidence therefore supports the award of a 70 
percent evaluation as of May 24, 1999, one year prior to 
the date of Dr. Boortsin's report, because he stated that 
the veteran's GAF scale score had been the same for about 
a year.  See Statement from James B. Boorstin, M.D., dated 
May 24, 2000.
   
However, the evidence rules out the kinds of symptoms 
contemplated for a 100 percent rating under either the old 
or the new versions of the criteria, such as gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name; or 
totally incapacitating psychoneurotic, symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  For example, upon VA 
examination in 2000 the veteran was pleasant and 
cooperative, his cognitive functions were well preserved, 
and his judgment was fair.  Although he is unemployed, 
there are no medical opinions of record indicating that he 
is demonstrably unable to obtain or retain employment.  
Rather, the preponderance of the evidence of record has 
consistently shown a range of symptoms ranging from 
moderate to severe.  Therefore, a "staged" rating of 100 
percent is not warranted in this case under either the old 
or revised rating criteria.  Fenderson, 12 Vet. App. at 
126; 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


ORDER

A disability rating of 50 percent, but not higher, for 
PTSD is granted from July 12, 1993, to May 23, 1999, 
subject to the law and regulations governing the payment 
of monetary benefits.

A disability rating of 70 percent, but not higher, for 
PTSD is granted from May 24, 1999, forward, subject to the 
law and regulations governing the payment of monetary 
benefits.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

